DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated February 19, 2021, including arguments and amendments.

Claims 1 – 4, 6 – 15, and 17 – 20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the amendment of February 19, 2021, amends the dependency of this claim to depend from cancelled claim 5.
claims 14 and 17, the amendment of February 19, 2021, amends the dependency of the claims to depend from claim 12. Claims 14 and 17 are method claims, and claim 12 is a computing device, making claims 14 and 17 fall into two of the statutory categories of invention.
As to claim 20, the amendment of February 19, 2021, amends the dependency of the claim to depend from claim 17. Claim 20 is a non-transitory computer-readable medium, and claim 17 is a method and a computing device, making claim 20 fall into three of the statutory categories of invention.
It is likely that these improper dependencies are the result of typographical error. Examiner applies 101 analysis to these claims without regard to the amended dependencies; however, appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6 – 15, and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of organizing human activity without significantly more. The claims recite identifying information related to fundamental economic practices. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they claims merely recite tools used to perform the abstract idea. 

The independent claims are evaluated in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, published January 7, 2019, and codified in the MPEP at 2106.04 and 2106.05.

At Step 1, a determination is made as to whether the claims are directed to one of the four statutory categories of invention. Independent claim 1 is a computing device comprising memory and a processor; independent claims 13 is a computer-implemented method; and independent claim 19 is a non-transitory computer-readable medium bearing instructions. Step 1 is therefore answered in the affirmative.

At Step 2A, Prong 1, a determination is made as to whether the claims recite a judicial exception: a natural phenomenon, law of nature or abstract idea (which may include mathematical concepts, certain methods of organizing human activity, and mental processes). The independent claims recite identifying information related to fundamental economic practices.

The Specification, at [0002], indicates that the goal of the invention (the relevant information identified in claim 1 line 26, and in parallel to independent claims 13 and 19) is the determination and management of levels of risk to an entity. MPEP 2106.04(a)(2)(II) explicitly lists the mitigation of risk as an example of a fundamental economic principle or practice, falling under the category of the abstract idea of “methods of organizing human activity.” Step 2A, Prong 1 is therefore answered in the affirmative.

At Step 2A, Prong 2, a determination is made as to whether the recited judicial exception is sufficiently integrated into a practical application. All of the steps of the independent claims involve database accesses (analyze records of data exchanges, analyzing input) and basic manipulations (determining and comparing baselines) of the accessed data. These steps generally link the abstract idea to a particular field of use. In addition, claim 1 also recites a memory, a communication module, and a processor, which serve only to generally link the 

At Step 2B, a determination is made as to whether the claims recite additional elements that amount to significantly more than the judicial exception. Every limitation of the independent claims (with one exception) is either directed to the abstract idea or generally link the abstract idea to a field of use or computing environment. The exception is the limitation reciting the use of a pop-up push notification. This limitation is well-understood, routine and conventional, as per Rubio, https://www.infoq.com/news/2012/08/GoogleCMReplacesC2Dm/, “Google Cloud Messaging for Android (GCM) Unveiled, to Replace C2DM Framework, August 13, 2012: “In addition the well developed technical documentation on GCM, many other GCM resources are also available online.” Step 2B is therefore answered in the negative.

For these reasons, independent claims 1, 13, and 19 are rejected under 35 USC 101.

Claims 2 – 4, 6 – 12, 14 – 15, 17, 18 and 20 are dependent on claims 1, 13, and 19, and include all the limitations of these claims. Therefore claims 2 – 4, 6 – 12, 14 – 15, 17, 18 and 20 recite the same abstract idea of the independent claims, without a practical application or significantly more:

Claims 2, 14 and 20 do not sufficiently integrate the abstract idea into a practical application, because they further specify that the abstract idea is generally linked to the environment of financial institutions, which also does not amount to significantly more.



Claim 4 does not sufficiently integrate the abstract idea into a practical application, because it merely specifies the type of data to be manipulated, which also does not amount to significantly more.

For these reasons, claims 1 – 4, 6 – 15, and 17 – 20 are rejected under 35 USC 101.

Response to Arguments
Applicant's arguments filed February 19, 2021, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.
	Applicants argue that none of applicants’ claims recite any process for “the determination and management of levels of risk to an entity,” and should therefore not be considered to be reciting an abstract idea. Examiner respectfully disagrees. The Specification, at [0021], describes that the invention “determines, and identifies information to manage, a level of risk,” as part of the identification of “relevant information.”
	Applicants argue that the recited claims should be considered patent eligible because they do not pre-empt every application of the abstract idea. Examiner respectfully disagrees. “It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” MPEP 2106.04(I). Even if applicants are correct, that this invention does not pre-empt every application of this abstract idea, it is still necessary to apply the 2-prong Alice/Mayo analysis, because that analysis could result in a valid determination of patent ineligibility.

	Applicants argue that the claims represent an improvement to the field of digital data processing. Examiner respectfully disagrees. Rather than improving the field of digital data processing, the claims are merely generally linked to the particular field of digital data processing. “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include… iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets…” MPEP 2106.05(A).
	For the above reasons, the rejection of all pending claims under 35 USC 101 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167